 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA

 

Plaintiff CRIMINAL 17-511CCC
VS
JAIME CANO-OLMEDA
Defendant
ORDER

Having considered the Report and Recommendation filed on April 29,
2019 (d.e. 55) on a Rule 11 proceeding of defendant Jaime Cano-Olmeda
before U.S. Magistrate-Judge Marcos E. Lopez April 25, 2019, to which no
objection has been filed, the same is APPROVED. Accordingly, the plea of
guilty of defendant is accepted. The Court FINDS that his plea was
voluntary and intelligently entered with awareness of his rights and the
consequences of pleading guilty and contains all elements of the offense
charged in the indictment.

This case was referred to the U.S. Probation Office for preparation of
a Presentence Investigation Report since April 25, 2019. The sentencing
hearing is set for SEPTEMBER 12, 2019 at 2:00 PM.

The U.S. Probation Officer is reminded that, should any objections be
raised by defendant to the PreSentence Report, the Addendum to said
PreSentence Report must specifically identify any unresolved objections,
the grounds for the objections, and the U.S. Probation Officer's comments

on them, as required by Fed. R. Crim. P. 32(g). The party that raised the

 

 
 

CRIMINAL 17-511CCC 2

unresolved objections shall, within twenty-four (24) hours after the
Addendum is disclosed, state in writing whether it will insist that the
unresolved objections be ruled upon by the Court. Failure to do so will be

deemed by the Court as a withdrawal of the unresolved objections.

SO ORDERED. _
At San Juan, Puerto Rico, on ene 2° 2019.
aS. oo

/S CARMEN CONSUELO CEREZO
United States District Judge

 
